FEARNOW, Judge
(concurring in part and dissenting in part):
I disagree with the lead opinion’s conclusion that the evidence in this case supports a conviction for carrying a concealed weapon in violation of Article 134, UCMJ.
In concluding that the concealed weapon charge is appropriate, the majority and the Government rely on decisions that found violations of the statute where a gun was carried in the glove compartment, or other interior location, of a vehicle operated by the accused. I cannot agree that the appellant’s case is analogous to the cited vehicle eases. Here the gun was “concealed” in the appellant’s locker in his berthing area on the ship he was assigned to. Arguably, the ship can be compared to a vehicle in that both are highly mobile, but certainly the appellant did not exercise any of the control over the movement of the vessel that he enjoys over his vehicle. I find it difficult to conclude, therefore, that the appellant was actually “carrying” or exercising the required degree of control over the gun.
In my opinion, the facts here are more analogous to the situation where a person keeps a gun in a dresser drawer in their barracks room or apartment ashore. While assigned to the ship, at least while it was underway or deployed, the vessel’s berthing area was the appellant’s quarters, and his locker served as his dresser drawer and closet. He was neither “concealing” nor “carrying” the gun, but was in fact stowing it in his assigned living area in the same locker where he kept all his other personal effects. If the concealed weapons violation applies in these circumstances, then it would also have to apply to an individual that stores a gun in their apartment ashore. I believe this is a much broader sweep than the statute was intended to have.
I certainly do not condone any individual on board a Coast Guard vessel possessing a gun, concealed or otherwise. Having dangerous weapons readily available to young individuals in crowded living spaces creates the situation of “an accident waiting to happen.” At the time of this incident, the USCGC MORGENTHAU had a unit instruction in place that required all personal firearms to be turned over to the ship’s armory at the time they were brought on board. Strict enforcement of this regulation is the legally supportable means of prohibiting the dangerous, but all too common practice, of keeping personal guns in shipboard lockers. However, I cannot find any authority for the premise that Article 134’s prohibition against carrying a concealed weapon is also a legally correct way of regulating this conduct.
I agree with the majority’s disposition of the other issues raised by the appellant. I also believe that the approved sentence is appropriate and correct in light of the other offenses that have been affirmed.